TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 11, 2015



                                      NO. 03-15-00709-CV


                                 Marcia E. Alvarez, Appellant

                                                v.

                                  Victor M. Alvarez, Appellee




    APPEAL FROM THE 22ND DISTRICT COURT OF CALDWELL COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on October 12, 2015.

Having reviewed the record, the Court holds that Marcia E. Alvarez has not prosecuted her

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.